The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2015

                                      No. 04-15-00150-CR

                                      Billy BENAVIDEZ,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. 09-CRD-122
                        Honorable J. Manuel Banales, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on May 25, 2015. On June 1, 2015, the Clerk of this
Court notified appellant’s counsel that appellant’s brief was late. We ORDER appellant’s
attorney to file appellant’s brief on or before July 15, 2015. If appellant’s brief is not filed by
that date, we will abate this appeal to the trial court for an abandonment hearing. TEX. R. APP. P.
38.8(b)(2). Contempt proceedings may also be initiated against appellant’s attorney. Id.
38.8(b)(4).


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court